United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 01-1335
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of North Dakota.
Jason Travis O’Neal,                    *    [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: June 15, 2001

                                 Filed: July 20, 2001
                                  ___________

Before WOLLMAN, Chief Judge, BOWMAN, and MAGILL, Circuit Judges.
                             ___________

PER CURIAM.

      Jason Travis O’Neal appeals from his conviction in district court1 for illegal
possession of a firearm and ammunition in violation of 18 U.S.C. §§ 922(g)(1), and
924(e)(1). We affirm.




      1
       The Honorable Rodney S. Webb, Chief Judge, United States District Court for
the District of North Dakota.
                                            I.

       The facts underlying this appeal are straightforward. In July of 2000, police in
Valley City, North Dakota, became suspicious that O’Neal and his traveling
companion, Jane Francis, were involved in the burglary of a local church and the theft
of a purse from a car that was parked near another church. The police stopped the two
as they were leaving a local motel in Francis’s automobile. Francis consented to a
search of her vehicle, and police located under the front passenger seat several tools
that could be used to break into a building. Police also searched Francis’s purse, which
was located in the passenger compartment of the vehicle, wherein they discovered
items that they believed had been stolen. O’Neal and Francis were then arrested and
were read their Miranda rights.

       At the police station, Francis signed a consent form authorizing a more complete
search of her vehicle. During the course of this search, police located a 12-gauge semi-
automatic shotgun in the trunk of the car and a box of 12-gauge shotgun shells under
the front seat. In a subsequent tape-recorded confession, O’Neal admitted that he had
stolen the weapon and the ammunition from yet another church, this one located in
Dickinson, North Dakota.

       O’Neal, who has a lengthy felony record, was indicted by a grand jury in the
District of North Dakota for being a felon in possession of a firearm and ammunition.
He was convicted by a jury and was sentenced as an armed career offender to 210
months of imprisonment, three years of supervised release, and a $100 special
assessment.

                                            II.

      O’Neal first argues that the district court erred in rejecting his motion to suppress
the evidence seized from the car, contending that the Valley City police lacked

                                           -2-
reasonable suspicion to stop Francis’s vehicle. A defendant moving to suppress bears
the burden of demonstrating that he had a legitimate expectation of privacy that was
violated by the challenged search. United States v. Muhammad, 58 F.3d 353, 355 (8th
Cir. 1995) (per curiam); United States v. Kiser, 948 F.2d 418, 423 (8th Cir. 1991). It
is well established that an individual does not have a reasonable expectation of privacy
in another person’s automobile. Rakas v. Illinois, 439 U.S. 128, 134-35 (1978); Kiser,
948 F.2d at 423-24. Accordingly, O’Neal’s rights could not have been violated by the
stop and subsequent search of Francis’s vehicle. In any event, the record establishes
that both the stop and the search of Francis’s vehicle were permissible under the Fourth
Amendment.

       Second, O’Neal argues that there is insufficient evidence to support his
conviction. To convict O’Neal, the government was required to prove (1) that he had
previously been convicted of a felony; (2) that he knowingly possessed a firearm; and
(3) that the firearm had been in or affected interstate commerce. United States v.
Horsman, 114 F.3d 822, 824 (8th Cir. 1997). In considering the sufficiency of the
evidence to support a guilty verdict, we view the evidence in the light most favorable
to the verdict and accept as established all reasonable inferences supporting it. United
States v. Davis, 154 F.3d 772, 786 (8th Cir. 1998). We may reverse only when “no
reasonable juror could have found the defendant guilty beyond a reasonable doubt.”
United States v. Frayer, 9 F.3d 1367, 1371 (8th Cir. 1993).

       O’Neal challenges the sufficiency of the evidence demonstrating that he
knowingly possessed the shotgun. O’Neal’s confession that he had stolen the gun was
placed before the jury, and although O’Neal recanted the confession at trial, the jury
was entitled to rely upon it in finding that O’Neal possessed the shotgun. United States
v. Balanga, 109 F.3d 1299, 1301 (8th Cir. 1997) (it is the duty of the jury to evaluate
the credibility of a witness). Furthermore, O’Neal was arrested in close proximity to
the shotgun, and he had been traveling for several months in the automobile where the
gun was discovered. This was sufficient evidence to establish either constructive or

                                          -3-
actual possession of the firearm. United States v. Boyd, 180 F.3d 967, 978-79 (8th Cir.
1999).

      The conviction is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-